Citation Nr: 0118387	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-13 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel






INTRODUCTION

The veteran had active service from October 1971 to October 
1974, and he died in October 1993.  The appellant is his 
widow.  This matter comes before the Board of Veterans 
Appeals (BVA or Board) on appeal from a September 1999 
decision of the Department of Veterans Affairs (VA) Regional 
Office in San Juan, Puerto Rico (RO) which denied the benefit 
sought on appeal.



REMAND

A preliminary review of the record discloses that in the 
appellant contended in her Notice of Disagreement that the 
veteran died as a result of complications of AIDS and that he 
contracted AIDS secondary to his service connected 
schizophrenia.  She reported that the veteran received all of 
his treatment at the VA Medical Center (VAMC) and that he 
received treatment at the MEPSI Center under the care of Dr. 
Jaime Fuster.  None of these records appear to be associated 
with the claims file.  

It is not clear whether the "MEPSI Center" is a VA 
facility, but with respect to the VAMC treatment records, the 
VA is deemed to have constructive knowledge of those records 
and, in this case, has actual knowledge of the existence of 
those records.  As such, they are considered to be evidence 
which is of record at the time any decision is made, and 
should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  See also VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error....")  As such these records must be 
obtained prior to appellate review.  

In addition, the appellant's VA Form 9 (Appeal to Board of 
Veterans' Appeals), is in Spanish and an English translation 
of that document is not associated with the claims file.  
Since the case must be returned to the RO to obtain 
additional medical records, the RO will have an opportunity 
to obtain a translation of the appellant's VA Form 9.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
treatment records pertaining to the 
veteran from the VAMC and the MEPSI 
Center.  

2.  The RO should asssociate with the 
claims file an English translation of the 
appellant's VA Form 9 (Appeal to Board of 
Veterans' Appeals).

3.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



